Conviction for murder; punishment, nine years in the penitentiary.
The state's attorney with this court calls our attention to the fact that the bills of exception and statement of facts herein were filed too late, under the provisions of our statute, for us to consider same. Examination of the record discloses the correctness of this position. Appellant's motion for new trial was overruled August 30, 1930. The ninety day period allowed him for filing statement of facts and bills of exception expired November 28, 1930. The statement of facts and bills of exception were filed after that time. Benson v. State, 85 Tex.Crim. Rep.. *Page 500 
The indictment, the charge of the court, the judgment and sentence appear to be regular. No error appearing, the judgment will be affirmed.
Affirmed.